                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION

UNITED STATES OF AMERICA

                                                           CASE NO. 06CR1020
               Plaintiff(s),
                                                           MOTION TO APPEAR
vs.                                                          PRO HAC VICE

TERRY SAMUELS,

               Defendant(s).


MIANGEL CODY, a lawyer who is not a member of the bar of this district, moves to

appear in this case pro hac vice on behalf of TERRY SAMUELS (an indigent defendant).

Attorney MIANGEL CODY states that she is a member in good standing of the bar of the

State of Illinois (Bar No. 6289243, and that she agrees to submit to and comply with all

provisions and requirements of the rules of conduct applicable to lawyers admitted to

practice before the state courts of Iowa in connection with her pro hac vice representation

in this case. Attorney MIANGEL CODY, further states that her pro hac vice admission on

behalf of the defendant in this case is authorized by LR 83(d)(2) and (3).


The certificate of good standing (dated within the last 90-days) required by Administrative Order
No. 19-AO-0004-P is attached.


                                                   s/_
                                                    BY: /s/ MiAngel Cody
                                                 TDC Law Office
                                               1325 S. Wabash Ave., Ste 305
                                               Chicago, Illinois 60605
                                               Telephone: (312) 621-8333


      Case 2:06-cr-01020-CJW-MAR Document 126 Filed 12/23/19 Page 1 of 2
Case 2:06-cr-01020-CJW-MAR Document 126 Filed 12/23/19 Page 2 of 2
